Citation Nr: 0007059	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  96-40 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Determination of an initial rating for post-surgical meniscus 
tears with scars, right knee, evaluated as noncompensably 
disabling for the period from February 6, 1993 to October 12, 
1995, and 10 percent disabling for the period from October 
13, 1995 to January 29, 1996, and from March 1, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1990 to February 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which granted service connection and 
assigned a noncompensable rating for a right knee scar.  
Subsequent to a VA orthopedic examination performed pursuant 
to the Board's March 1998 Remand, an RO decision in September 
1999 recharacterized the veteran's service-connected right 
knee disability as post-surgical meniscus tears with scars, 
and assigned a 10 percent rating under 38 C.F.R. § 4.71a, 
5259, effective from October 13, 1995, and a temporary total 
(100 percent) rating, under 38 C.F.R. § 4.30 (1999), from 
January 30, through February 1996, with a resumption of the 
10 percent rating thereafter.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with determinations 
on later claims for increased ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Inasmuch as the veteran's 
right knee claim was placed in appellate status by a notice 
of disagreement expressing dissatisfaction with an original 
rating, the Board has re-characterized the issue on appeal as 
set forth on the preceding page.  



FINDINGS OF FACT

1.  For the period from February 6, 1993 to October 12, 1995, 
the veteran's laceration, right knee, residual of a motor 
vehicle accident, was manifested by mild popping on 
manipulation of the knee, tenderness in the joint, complaints 
of intermittent severe pain in the knee, with full range of 
motion, and no recurrent subluxation or lateral instability.  

2.  For the period from October 13, 1995 to January 29, 1996, 
laceration, right knee, residual of a motor vehicle accident, 
was manifested by limitation of extension to 15 degrees, 
medial joint line tenderness, flexion to 140 degrees, and no 
recurrent subluxation or lateral instability.

3.  For the period from March 1, 1996, post-surgical meniscus 
tears with scars, right knee, were manifested by extension to 
0 degrees, flexion to 100 degrees, no recurrent subluxation 
or lateral instability, and well-healed, asymptomatic scars.


CONCLUSIONS OF LAW

1.  The schedular criteria for residuals of a right knee 
injury, for the period from February 6, 1993 to October 12, 
1995, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5299-5259 (1999).

2.  The schedular criteria for a 20 percent evaluation for 
residuals of a right knee injury, for the period from October 
13, 1995 to January 29, 1996, have been met. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45 4.71a, Diagnostic 
Codes 5259, 5261 (1999). 

3.  The schedular criteria for an evaluation in excess of 10 
percent for post-surgical meniscus tears with scars, right 
knee, since March 1, 1996, have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45 4.71a, Diagnostic 
Codes 5257, 5259, 5260, 5261 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for scar, laceration right knee, residuals 
of a motor vehicle accident, was granted by the RO in 
February 1995, and a noncompensable evaluation was assigned, 
effective February 6, 1993, the day following the date of the 
veteran's separation from service.  In October 1995, within 
one year of the RO's decision, the veteran submitted a 
statement that the Board, in its March 1998 decision and 
remand, found to constitute a timely notice of disagreement 
to the February 1995 decision.  The Board further finds that 
the veteran's May 1996 statement (VA Form 21-4138) 
constitutes a timely substantive appeal to the February 1995 
decision.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved and 
contemplates staged ratings, where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  After reviewing the record, 
the Board finds that no further action is necessary to meet 
the duty to assist the veteran with the development of 
evidence in connection with his claims.  38 U.S.C.A. 
§ 5107(a).

Service medical records noted that in May 1991, the veteran 
had injured his knee in an automobile accident, suffering a 
laceration of the knee.  The knee was sutured with six 
stitches, and the laceration was resolving, but a day after 
the sutures were removed, the wound reopened.  The knee was 
resutured and two weeks later, the sutures were removed.  
There was no swelling or redness at that time.  The veteran 
was next seen in November 1991 complaining of pain, cracking, 
and popping in the knee.  He had full range of motion without 
pain, bruising, crepitus, or redness, and the knee was noted 
to be stable.  The diagnosis was retropatellar syndrome 
probably secondary to right knee trauma.  A periodic physical 
examination was conducted in July 1992 and the report noted 
no abnormality of the lower extremities. 

A VA X-ray of the knees, taken in December 1994, was noted to 
be normal.  The veteran was given a VA examination in January 
1995.  The examination report revealed that the veteran 
complained of chronic aching in the knee since the motor 
vehicle accident in service.  He said that his knee would pop 
and "questionably give out," although he had not actually 
fallen.  The veteran had mild popping on manipulation of the 
knee, but there was no swelling, erythema, instability or 
other functional limitation and he had full range of motion 
of the knees.  The diagnosis was scar on the right patellar 
area secondary to laceration.  Based on the service medical 
records and the VA examination, service connection was 
granted in February 1995, and a noncompensable evaluation was 
assigned, effective February 1993.

VA treatment records from September 1995 noted that the 
veteran complained of severe intermittent right knee pain, 
that prevented him from walking.  He said that the frequency 
of flare-ups had increased, and that the last flare-up had 
been a week earlier.  He had full range of motion, there was 
no effusion or patellar tenderness, there was normal anterior 
drawer sign and lateral stability.  The treatment records 
further noted "positive tenderness in [illegible] aspect in 
midline."  The assessment was rule out medial meniscus tear.  
No abnormality was detected by X-ray.  

In November 1995 the veteran complained of right knee pain, 
greater on the medial aspect than on the lateral aspect, and 
giving away of the knee with no antecedent pain.  He denied 
any locking of the knee but did report clicking and 
occasional swelling.  Objectively, there was no effusion or 
swelling and no varus/valgus instability.  Flexion was to 140 
degrees, but extension was only to 15 degrees.  The veteran 
had medial joint line tenderness, exacerbated by McMurray's 
test.  There was no atrophy of the quadriceps or calf 
muscles, a negative pivot shift, negative Lachman's and 
negative anterior and posterior drawer test.  The assessment 
was again, rule out medial meniscus tear.  

In December 1995, a Magnetic Resonance Imaging (MRI) scan was 
conducted and the assessment was posterior horn medial 
meniscal tear, and possible small medial meniscal cyst.  The 
veteran underwent an arthroscopy on January 29, 1996.  In 
September 1999, the RO assigned a temporary 100 percent 
evaluation under 38 C.F.R. § 4.30 (for surgery and 
convalescence involving a service-connected disability) for 
the period from January 30, 1996 to February 29, 1996.  As 
this constitutes a full grant of benefits for that period, 
the Board need not address the evidence from that period.

The next relevant evidence comes from March 1996, when the 
veteran received a VA examination.  The examination report 
indicated that the veteran complained of occasional pain in 
the right knee, with limitation of motion.  The examiner 
noted that the veteran had a scar on the dorsal lateral 
portion of the right patella, and three arthroscopic scars 
surrounding the right patella.  There was no swelling or 
deformity, flexion was to 100 degrees, and extension was to 0 
degrees.  The diagnoses were post surgical correction of tear 
in medial meniscus with limitation of motion, and scar 
formation, secondary to laceration.  

In August 1996, the veteran submitted statements from two 
acquaintances and from his mother, who each reported that 
they had personally witnessed the veteran fall due to his 
knee giving away.  In August 1997, the veteran testified at a 
Travel Board hearing before the undersigned Board Member 
sitting at the RO.  He stated that prior to his service 
injury, he had been very active and had engaged in many 
athletic activities, but that since then, he has not been 
able to participate due to the pain in his knees.  

In December 1998, the veteran underwent VA scars and 
orthopedic examinations.  The scar examination report noted 
that he had no current symptoms relating to his scars, there 
was no tenderness, adherence, ulceration, inflammation of the 
skin, or keloid formation, and no limitation of function.  
The diagnosis was well-healed scars.  

The December 1998 VA orthopedic examination report noted that 
the veteran complained of pain, weakness, stiffness, 
swelling, fatigability, giving away of the knees, heat and 
redness in the right knee, and locking of the knee.  The 
report further noted that the veteran complained of flare-ups 
of "joint disease" occurring approximately once per week 
and lasting all day, during which time his symptoms increased 
in severity by 55 percent, and his functional limitation 
increased by 80 percent, according to the veteran.  He stated 
that his symptoms were precipitated by prolonged standing or 
walking, and that he occasionally wore a knee-brace.  He 
further complained that his job as a warehouse manager was 
affected because his ability to climb stairs, walk, and bend 
at the knees was limited.  The examiner indicated that the 
veteran reported no episodes of dislocation or recurrent 
subluxation, and there were no symptoms of inflammatory 
arthritis. 

The examiner further reported in December 1998 that the 
veteran's scars were well-healed, there was no effusion, 
swelling, redness, or inflammation in the knees, no 
instability of movement, and that flexion was to 100 degrees 
and extension was to 0 degrees.  The diagnosis was post-
surgical procedure for bilateral meniscus tears.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  When a condition that is not listed in the VA 
Schedule for Rating Disabilities is encountered, VA may rate 
under a closely related disease or injury in which not only 
the functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  

The Board notes that the veteran's disability was originally 
characterized as laceration scar, right knee, residuals of a 
motor vehicle accident, and was evaluated under 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7805, which relates to scars.  
Under this DC, scars are to be rated under limitation of 
function of the part affected.  In September 1999, the RO 
granted service connection for the meniscus tears and 
subsequent surgery and re-characterized the veteran's 
disability as post-surgical meniscus tears with scars, right 
knee.  The RO also changed the diagnostic code under which 
the disability was evaluated to 38 C.F.R. § 4.71a, DC 5259.  
Under DC 5259, the highest contemplated evaluation for 
removal of the semilunar cartilage, symptomatic, is 10 
percent. 

I.  February 6, 1993 to October 12, 1995

Following a careful review of the evidence, the Board finds 
that, for the period from February 6, 1993 to October 12, 
1995, the evidence supports a 10 percent evaluation for the 
veteran's right knee disability.  The Board notes that, 
subsequent to a VA orthopedic examination performed pursuant 
to the Board's March 1998 Remand, an RO decision in September 
1999 re-characterized the veteran's service-connected right 
knee disability as postsurgical meniscus tears with scars, 
and assigned a 10 percent rating under 38 C.F.R. § 4.71a, 
5259, effective from October 13, 1995, which resulted in a 
continuance of a noncompensable rating from February 6, 1993 
to October 12, 1995.  (The disability had been formerly rated 
as right knee scars, noncompensable, under 38 C.F.R. § 4.71a, 
Code 7805.)  

There is no medical evidence to show that the veteran's 
service-connected scars of the right knee were symptomatic or 
productive of any limitation of function (i.e., limitation of 
motion) during the first period of time in question.  (Scars, 
under Code 7805, are to be rated under limitation of function 
of the part affected; also see 38 C.F.R. § 4.71a, Code 5260, 
which allows for a 10 percent evaluation with flexion limited 
to 45 degrees, and a 20 percent evaluation is warranted for 
flexion limited to 30 degrees; and 38 C.F.R. § 4.71a, Code 
5261, which allows for a 10 percent evaluation for extension 
limited to 10 degrees, and a 20 percent evaluation is 
warranted for extension limited to 15 degrees.)  There is no 
medical evidence to suggest that the veteran's right knee 
disability was productive of any instability or subluxation 
during this time.  Accordingly, a compensable rating under 
38 C.F.R. § 4.118, Code 7804 or 7805, or under 38 C.F.R. 
§ 4.71a, Code 5257, is not warranted.  However, in view of 
the veteran's mild popping on manipulation of the knee, 
tenderness in the joint, and complaints of intermittent 
severe pain in the knee, the Board finds that his service-
connected right knee disability was symptomatic from the 
period from February 6, 1993 to October 12, 1995, thereby 
supporting a 10 percent rating under 38 C.F.R. § 4.71a, Code 
5259.  A 10 percent evaluation is the maximum rating allowed 
under that diagnostic code.  The Board notes that, while the 
veteran's right knee meniscus tear surgery had yet to be 
performed, there was indication of a symptomatic meniscus 
tear during this first period of time in question, thus 
allowing for a 10 percent rating, by analogy (38 C.F.R. 
§ 4.20), to symptomatic removal semilunar cartilage (Code 
5259).   

The Board finds further, however, that the preponderance of 
the evidence is against an evaluation in excess of 10 percent 
during this period.  As noted above, a December 1994 VA X-ray 
of the knees was normal and the evidence during this period 
indicated that the veteran had full range of motion, and that 
the only objective symptoms were mild popping on manipulation 
of the knee and tenderness in the joint.  In view of these 
findings, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent 
under any of the rating criteria noted above. 


II.  October 13, 1995 to January 29, 1996

VA treatment records from November 1995 reveal that the 
veteran could extend the right leg to only 15 degrees.  In 
addition, the veteran had medial joint line tenderness, 
exacerbated by McMurray's test.  In December 1995, an MRI 
revealed that the veteran had a posterior horn medial 
meniscal tear, and possible small medial meniscal cyst, which 
resulted in arthroscopic surgery being performed the 
following month.  There is no indication that the veteran's 
limitation of extension of the right knee was due to any 
disability other than his service-connected right knee 
disability.  In view of the limitation of extension that was 
shown during this period of time, the Board finds that a 20 
percent evaluation is warranted under Code 5261 for the 
veteran's right knee disability from October 13, 1995 to 
January 29, 1996.  Such a staged rating is permitted by 
Fenderson, supra. 

The preponderance of the evidence, however, is against an 
evaluation in excess of 20 percent.  A 30 percent evaluation 
is warranted under Code 5261 for limitation of extension of 
the leg to 20 degrees, which is greater than the limitation 
of extension shown by the evidence during this period.  In 
addition, a 30 percent evaluation is not warranted under code 
5260 as such an evaluation is only warranted when flexion is 
limited to 15 degrees, and the evidence shows that the 
veteran's right knee could flex to 140 degrees.  The Board 
has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1999), as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Significantly, however, objective evidence of disuse 
atrophy, incoordination on use, or fatigue on use have not 
been objectively verified.  The Board finds no medical 
evidence of additional limitation of function of the right 
knee due to pain, flare-ups of pain, fatigue, incoordination 
in use, or any other service-connected symptoms or sign, to a 
degree that would support a rating in excess of 20 percent, 
under the rating schedule, during this period of time in 
question.  Finally, Code 5257 is not for application since 
there is no evidence of recurrent subluxation and the 
November 1995 treatment records reported that there was no 
instability.  

III.  March 1, 1996

The Board finds that, for the period from March 1, 1996 (a 
temporary 100 percent rating under 38 C.F.R. § 4.30 was in 
effect from January 30 through February 1996), the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for post-surgical meniscus tears with 
scars.  As noted above, the veteran's right knee disability 
is now rated under Code 5259, which relates to removal of the 
semilunar cartilage, symptomatic, and which contemplates a 
maximum evaluation of 10 percent.  While medical evidence 
dated in November 1995 revealed limitation of extension of 
the right leg to 15 degrees, which was attributable to the 
meniscus tears, thereby triggering consideration of the 
limitation of motion codes (5260 and 5261), the preponderance 
of the evidence is a rating in excess of 10 percent under 
either diagnostic code from March 1, 1996.  VA examinations 
in March 1996 and November 1998 both indicated that the 
veteran had full extension of the leg.  The preponderance of 
the evidence is therefore against an evaluation in excess of 
10 percent under DC 5261, which requires limitation of 
extension to greater than 10 degrees.  While both examination 
reports indicated that flexion of the leg was limited to 100 
degrees, the preponderance of the evidence is similarly 
against an evaluation in excess of 10 percent under DC 5260, 
as such an evaluation requires limitation of flexion to less 
than 45 degrees.  The Board has again considered 38 C.F.R. §§ 
4.40 and 4.45; DeLuca, supra, but objective evidence of 
disuse atrophy, incoordination on use, or fatigue on use have 
not been objectively verified.  The Board finds no medical 
evidence of additional limitation of function of the right 
knee due to pain, flare-ups of pain, fatigue, incoordination 
in use, or any other service-connected symptoms or sign, to a 
degree that would support a rating in excess of 10 percent, 
under the rating schedule, from March 1, 1996.

While the March 1996 VA examination report did not address 
lateral instability or recurrent subluxation, the Board notes 
that during the most recent examination, the examiner 
indicated that the veteran reported no episodes of 
dislocation or recurrent subluxation, and the examiner 
detected no instability of movement.  Accordingly, a 
compensable rating under Code 5257 is not warranted.  In 
addition, the Board notes that the recent VA examination 
report indicated that there was no symptomatology from either 
the veteran's laceration scar, or his post-surgical scars.  
Accordingly, a compensable evaluation is not warranted for 
scars, under Code 7804 or 7805.  

IV  Conclusion

In conclusion, while the Board finds that the evidence 
supports a 10 percent evaluation for the veteran's right knee 
disability, for the period from February 6, 1993 to October 
12, 1995, a 20 percent evaluation for the period from October 
13, 1995 to January 29, 1996, and a 10 percent evaluation for 
the period from March 1, 1996, the Board also finds that the 
preponderance of the evidence is against evaluations in 
excess of those assigned for the periods in question.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

A 10 percent evaluation for residuals of a right knee injury, 
from February 6, 1993 to October 12, 1995, is granted.

A 20 percent evaluation for residuals of a right knee injury, 
from October 13, 1995 to January 29, 1996, is granted. 

A rating in excess of 10 percent for post-surgical meniscus 
tears with scars, right knee, March 1, 1996, is denied. 





		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

